The Surrogate.—It is claimed by the executor of decedent’s widow, that under section 69, 2 R. K, 1109 (6 ed.). the executors took no estate, but simply a power of sale, and until the exercise of that power, the devisee, the widow, was entitled to receive and appropriate the rents and profits of the real estate. That section provides that a devise of land to executors, &c.-, to be sold or mortgaged, where the trustees are not empowered to *156receive the rents and profits, vests no estate in the trustees, but the trust shall be held as a power, and the lands descend to the heirs, or pass to the devisees, subject to the execution of such power.
In this case there is no pretext that there is any devise to the trustees under the authorities. It is too plain for argument that the executors were not vested with the title, and that their authority was simply a naked power to sell; and it is equally clear that the land thus devised vested in the devisee, the widow, until the execution of that power. (Crittenden v. Fairchild, 41 N. Y., 289; Germond v. Jones, 2 Hill, 569 ; Allen v. DeWitt, 3 N. Y., 276 ; White v. Howard, 52 Barb., 204 ; Marsh v. Wheeler, 2 Ed. Ch., 156 ; Lindenberger v. Matlack, 4 Wash. C. C., 278; Penoyer v. Sheldon, 4 Blatchf., 316.) Hone of these appear to be cases where a devise was made of real estate, which was charged with the payment of legacies. It seems to me that the title of the devisee vested in her subject to this charge. As it appears in this case that the personal property, together with the.residuum of the estate thus devised, will not be sufficient to pay the legacies, it would be an obvious violation of the intent of the testator, as expressed in his will, to allow the widow, who received the real estate charged with the payment of the legacies, to benefit by the rents and profits at the expense of the legatees, because of the dilatory exercise of the power of sale vested in the executors.
I am quite clear in the opinion that the real estate vested in the widow thus charged, subject to the exercise of the power of sale,. arid that, therefore, the executor had no authority to collect the rents and profits, and *157that the widow and devisee had that right. But she took it subject to the charge, and would have been liable to account therefor. As the executor has, without authority, made such collection, and seeks to account therefor, in the interest of the legatees, I am of the opinion that he is accountable therefor, and that the insertion of the same in his account is properly made.
This conclusion renders it unnecessary to consider the point raised by the counsel for the executor, that the will in question converted the real estate into personalty. If it were necessary to pass on this question, I should hold that, as the power of sale given to the executors was discretionary in respect to time, and as there was a direct devise of the real estate to the widow, charged as aforesaid, until the exercise of that power the widow was vested with the title as realty.
Objection overruled.
Ordered accordingly.